Citation Nr: 1236610	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, major depressive disorder, and generalized anxiety disorder.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a bilateral hip disorder.

5. Entitlement to service connection for a head injury.

6. Entitlement to service connection for scar on head.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976.  The Veteran also had periods of service with the Michigan Army National Guard from May 1978 to March 1982 and November 1984 to April 1989, as well as periods of service with the Wisconsin Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In October 2006, the Veteran submitted a claim of entitlement to service connection for schizophrenia.  A March 1989 private treatment record demonstrates a diagnosis of paranoid schizophrenia, and an August 2000 private treatment record reveals a diagnosis of major depression, recurrent episode with psychotic features.  The Veteran also submitted a March 2007 private treatment record demonstrating diagnoses of major depressive disorder moderate, recurrent, and generalized anxiety disorder.  In the November 2007 rating decision, this claim was captioned and evaluated as one of entitlement to service connection for schizo-affective disorder with accompanying depression.  Accordingly, the Board has re-captioned the Veteran's claims as seen on the title page.  Id.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has an acquired psychiatric disorder as the result of his service with the Army National Guard.  In the alternative, he contends that a 
pre-existing acquired psychiatric disorder was aggravated by his Army National Guard service.  Additionally, the Veteran asserts that he currently has a left shoulder disability, bilateral knee disability, bilateral hip disability, head injury, and scar on head as the result of a police assault that occurred while he was serving with the Michigan Army National Guard.

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).  

While the Veteran's active duty service has been confirmed, the dates and nature of his service in the Wisconsin Army National Guard and Michigan Army National Guard are unclear.  Initially, the Veteran submitted statements indicating he served with the Wisconsin Army National Guard from April 1973 to May 1978 and had service with the Michigan Army National Guard from November 1984 to April 1989.  In December 2006, the RO requested that the National Personnel Records Center (NPRC) provide all available service treatment records as well as the Veteran's service personnel records for unverified periods of service from April 1973 to May 1976 and November 1984 to April 1989.  The NPRC's December 2006 response indicated that no records could be identified based on the information provided.  The Veteran then submitted Form 2870 for the Michigan Army National Guard State Transition Adviser and for the Michigan Army National Guard State Medical Command to authorize the disclosure of medical and dental information.  As a result, in June 2007, the RO requested all available records from the Michigan Army National Guard State Transition Adviser.  An August 2007 memorandum from the Michigan Army National Guard Transition Adviser indicated all medical records, Form DD-214s, National Guard Bureau (NGB) Form 22s, and Line of Duty records pertaining to the Veteran were being provided.  Included was a NGB Form 22 demonstrating the Veteran enlisted with the Michigan Army National Guard in May 1978 and was honorably discharged in March 1982, with two years, two months, and two days of "prior service" and six years of "total service for pay."  The record does not include any service treatment records from this period of service, and the evidence does not reflect the dates of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) served.  A subsequent NGB Form 22 demonstrated the Veteran enlisted with the Wisconsin Army National Guard in December 1982 and was transferred to the Michigan Army National Guard in November 1984, with six years of "prior reserve component service" and seven years, ten months, and twenty-eight days of "total service for pay."  For this period of service, the record includes a November 1982 enlistment examination and report of medical history.  However, it does not reflect the dates of ACDUTRA or INACDUTRA.  

Additionally, a NGB Form 22 indicated the Veteran served with the Michigan Army National Guard from November 1984 to April 1989, with seven years, seven months, and nine days of "prior reserve component service," three months of "prior active federal service," and twelve years, four months, and thirteen days of "total service for pay."  The NGB Form 22 also reflected that the Veteran was discharged on the basis that he was "medically unfit for retention standards."  At least partial service treatment records for this period of service are associated with the Veteran's claims file.  In particular, an October 1988 Disposition Form indicated the Veteran was scheduled for a psychiatric evaluation in November 1988.  The record does not include any additional service treatment records concerning such an examination.  However, a January 1989 letter from the Inspector General of the State of Michigan Department of Military Affairs indicated the Veteran had continued absence from scheduled unit training assemblies.  The letter stated the Veteran should furnish "current doctor certification that your present condition precludes your participation in the unit assemblies and other Guard activities."  In response, the Veteran provided a March 1989 private treatment record demonstrating a diagnosis of paranoid schizophrenia, with a fair prognosis.  The private physician reported that he had been treating the Veteran since April 1987 and opined that the Veteran was "totally disabled and unable to work or be involved with the military at this time."  The evidence of record does not demonstrate the dates of ACDUTRA or INACDUTRA for this period of service.

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In light of above, the Veteran's claims must be remanded so that service treatment records from his periods of service in the Wisconsin Army National Guard may be obtained and associated with the claims file.  Additionally, since these claims are dependent upon the nature of the Veteran's service at the time of the initial injury or onset of disease, the RO should obtain the Veteran's complete personnel records and confirm the dates of any periods of active duty, ACDUTRA, and INCADUTRA during the Veteran's service in the Wisconsin Army National Guard and Michigan Army National Guard.  In an April 2012 Brief, the Veteran's representative noted the absence of these records in the Veteran's claims file.  Further, any records documenting disciplinary actions should be obtained and associated with the Veteran's claims file.  In addition to the January 1989 letter from the Inspector General, the Veteran reported receiving formal discipline for damages to his equipment and effects.

Also, during an August 2000 psychiatric evaluation and in an October 2006 written statement, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA) for his current acquired psychiatric disorder.  However, the VA claims file and Virtual VA file do not contain any records from SSA relating to the Veteran.  When VA is on notice of records held by SSA which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Based on the above, the Board finds that a remand is warranted in order to attempt to obtain the Veteran's SSA records. 

Finally, the record does not demonstrate that a VA examination was performed in connection with the Veteran's claims.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, the record demonstrates multiple current psychiatric diagnoses, and thus the evidentiary requirement of demonstrating a current disability of an acquired psychiatric disorder has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Additionally, a March 1989 private treatment record demonstrates a diagnosis of paranoid schizophrenia, and service personnel records indicate the Veteran was discharged from Army National Guard service as "medically unfit for retention standards."  

Concerning the Veteran's service connection claims for a left shoulder disorder, bilateral knee disorder, bilateral hip disorder, head injury, and scar on head, the record does not include current diagnoses for these conditions.  However, lay evidence in the form of statements is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d. 1331.  Thus, the Veteran's statements regarding symptoms of left shoulder pain, bilateral knee pain, bilateral hip pain, a head injury, and scar on head are competent evidence.  Further, the Veteran has provided evidence concerning an incident involving a police assault that occurred in March 1989.  

However, as stated before, these claims are dependent upon the nature of the Veteran's service at the time of the initial injury or onset of disease.  As a result, the RO must first determine whether an acquired psychiatric disorder had its onset during a period of active duty or ACDUTRA or, in the alternative, pre-existed the Veteran's service.  If so, a VA examination is warranted in order to ascertain whether a currently diagnosed acquired psychiatric disorder is etiologically related to active duty or a period of ACDUTRA, to include whether a pre-existing acquired psychiatric disorder was aggravated by a period of active duty or ACDUTRA.  See McLendon, 20 Vet. App. at 83.  Additionally, the RO must determine the Veteran's status at the time of the March 1989 incident.  If the incident occurred during a period of active duty, ACDUTRA, or INACDUTRA, the Veteran must be afforded a VA examination to ascertain whether the Veteran has a current left shoulder disability, bilateral hip disability, bilateral knee disability, head injury, or scar on head related to his military service.  Id.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Social Security Administration (SSA) for the purpose of obtaining the Veteran's complete SSA record.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must contact the National Personnel Records Center, the Records Management Center, the Veteran's units, to include the Michigan Army National Guard State Medical Command, and any other appropriate location, to request the service treatment records and service personnel records pertaining to the Veteran, to include his service in the Wisconsin Army National Guard and the Michigan Army National Guard.  The request should specify all records from April 1973 to April 1989, and include verification of the specific dates of the Veteran's military service in the United States Army, Wisconsin Army National Guard, and Michigan Army National Guard.  The RO must request all pay records, disciplinary reports, and any further information necessary to verify the dates of the Veteran's service on active duty, active duty for training, and inactive duty for training.

The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3. The RO must then determine the specific dates for when the Veteran served on ACDUTRA versus INACDUTRA for all periods of service in the Wisconsin Army National Guard and Michigan Army National Guard.  Based on this review, the RO must create a timeline of these dates and associate this timeline with the Veteran's claims file.  

4. Thereafter, the RO must determine whether an acquired psychiatric disorder had its onset during a period of active duty or ACDUTRA or, in the alternative, pre-existed service.  If so, the Veteran must be afforded an appropriate VA examination to ascertain whether a currently diagnosed acquired psychiatric disorder is related to the Veteran's active duty service or ACDUTRA, or a pre-existing acquired psychiatric disorder was aggravated by active duty or ACDUTRA.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the summary of the Veteran's service, his confirmed periods of active duty and ACDUTRA, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed acquired psychiatric disorder is related to military service.  The VA examiner must provide an opinion as to whether an acquired psychiatric disorder had its onset during any period of the Veteran's service, and if so, which period.  Also, the VA examiner must provide an opinion as to whether any pre-existing acquired psychiatric disorder was aggravated by active duty service or a period of ACDUTRA.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

5. Then, the RO must determine whether the reported March 1989 incident involving a police assault occurred during active duty service or a period of ACDUTRA or INACDUTRA.  If so, the Veteran must be afforded an appropriate VA examination to ascertain whether any current disabilities are related to the Veteran's military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the summary of the Veteran's service, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any current disability is related to any period of the Veteran's service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

6. If undertaken, the RO must review the resulting examinations to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


